PER CURIAM:
The claimant and respondent have filed a written stipulation indicating that in September, 1976, the respondent by and through its employees was engaged in cutting brush along Local Service Route 3/1 in Berkeley County, West Virginia. In the course of the work, respondent’s employees cut down a tree which fell against the service wires of the claimant causing damage to the wires. It *205was stipulated that $93.41 is a fair and equitable estimate of the damage sustained by the claimant. Believing that liability exists on the part of the respondent and that the damages are reasonable, an award of $93.41 is directed in favor of the claimant.
Award of $93.41.